Case 18-59880-sms        Doc 33    Filed 02/03/21 Entered 02/03/21 15:27:13            Desc Main
                                   Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                    :                         CHAPTER 7
                                          :
RUDOLF CALOIAN,                           :                         CASE NO. 18-59880-SMS
                                          :
      Debtor.                             :
__________________________________________:
                                          :
S. GREGORY HAYS, Chapter 7 Trustee,       :
                                          :
      Movant,                             :                         CONTESTED MATTER
                                          :
v.                                        :
                                          :
RUDOLF CALOIAN                            :
                                          :
      Respondent.                         :
__________________________________________:

                                      NOTICE OF HEARING

         PLEASE TAKE NOTICE THAT, pursuant to 11 U.S.C. §§ 521, and 542, and Rules 4002
and 9014 of the Federal Rules of Bankruptcy Procedure, S. Gregory Hays, as Chapter 7 Trustee
(“Trustee”) for the bankruptcy estate of Rudolf Caloian (“Debtor”) filed Trustee’s Second Motion
for Order (A) Compelling Debtor to (I) Perform His Statutory Duties and (II) Turn Over Property of
the Bankruptcy Estate and (B) Prohibiting Debtor from Removing Fixtures or Property of the
Bankruptcy Estate (the “Motion”), to (a) compel Debtor to (i) perform the statutory duties required
of him under 11 U.S.C. 521 and Rules 4002 and 7001, including fully cooperating with Trustee and
his representatives in all respects and (ii) immediately turn over that certain real property known
generally as 2081 Wildcat cliffs Lane, Lawrenceville, Gwinnett County, Georgia 30043 (the
“Property”) as required under 11 U.S.C. § 542, and (b) prohibit Debtor from removing any fixtures
or appurtenances from the Property.
         The Motion is available for review in the Clerk's Office, United States Bankruptcy Court,
during normal business hours or online at http://ecf.ganb.uscourts.gov (registered users) or at
http://pacer.psc.uscourts.gov (unregistered users).




16060682v1
Case 18-59880-sms       Doc 33    Filed 02/03/21 Entered 02/03/21 15:27:13            Desc Main
                                  Document     Page 2 of 3



        PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the
Motion in Courtroom 1201, Richard B. Russell Federal Building, 75 Ted Turner Drive, SW,
Atlanta, Georgia 30303 at 10:30 a.m. on March 10, 2021.
        Given the current public health crisis, hearings may be telephonic only. Please check the
“Important Information Regarding Court Operations During COVID-19 Outbreak” tab at the top
of the GANB Website prior to the hearing for instructions on whether to appear in person or by
phone.”
        Your rights may be affected by the Court’s ruling on this pleading. You should read this
pleading carefully and discuss it with your attorney, if you have one in this bankruptcy case. (If
you do not have an attorney, you may wish to consult one.). If you do not want the Court to grant
the relief sought in this pleading or if you want the Court to consider your views, then you must
attend the hearing. You may also file a written response to the pleading with the Clerk at the
address stated below, but you are not required to do so. If you file a written response, you must
attach a certificate stating when, how and on whom (including addresses) you served the response.
Mail or deliver your response so that it is received by the Clerk at least two (2) business days
before the hearing. The address of the Clerk’s Office is: Suite 1340 Richard B. Russell Federal
Building, 75 Ted Turner Drive, S.W., Atlanta, Georgia 30303. You must also mail a copy of your
response to the counsel for the Trustee, Michael J. Bargar, Arnall Golden Gregory, LLP, 171 17th
Street, N.W., Suite 2100, Atlanta, Georgia 30363-1031.

                                     ARNALL GOLDEN GREGORY LLP
                                     Attorneys for Chapter 7 Trustee

                                     By: /s/ Michael J. Bargar
                                        Michael J. Bargar
                                        Ga. Bar No. 645709
                                        171 17th Street, N.W., Suite 2100
                                        Atlanta, Georgia 30363-1031
                                        (404) 873-8500
                                        michael.bargar@agg.com




16060682v1
Case 18-59880-sms        Doc 33     Filed 02/03/21 Entered 02/03/21 15:27:13              Desc Main
                                    Document     Page 3 of 3



                                 CERTIFICATE OF SERVICE

       This is to certify that I have this day served true and correct copies of the foregoing Notice
of Hearing on Trustee’s Second Motion for Order (A) Compelling Debtor to (I) Perform His
Statutory Duties and (II) Turn Over Property of the Bankruptcy Estate and (B) Prohibiting Debtor
from Removing Fixtures or Property of the Bankruptcy Estate by and delivering copies of the same
via United States first class mail, postage prepaid, or by electronic mail, as noted, to the following
persons or entities:

Office of the U.S. Trustee                            Alaina Joseph
362 Richard B. Russell Federal Building               King & King Law, LLC
75 Ted Turner Drive, SW                               215 Pryor Street, S.W.
Atlanta, Georgia 30303                                Atlanta, GA 30303

S. Gregory Hays                                       Rudolf Caloian
Chapter 7 Trustee                                     2081 Wildcat Cliffs Lane
Hays Financial Consulting, LLC                        Lawrenceville, GA 30043
Suite 555
2964 Peachtree Road
Atlanta, GA 30305




        This 3rd day of February, 2021.

                                                              /s/ Michael J. Bargar
                                                              Michael J. Bargar
                                                              Georgia Bar No. 645709




16060682v1
